Citation Nr: 1542192	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  13-06 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea.

2. Entitlement to service connection for vertigo.

3. Entitlement to service connection for a heart disability.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to January 1987, October 1990 to March 1991, June 2002 to October 2002, and from January 2003 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. The Veteran's case is now under the jurisdiction of the RO in Providence, Rhode Island.

These issues were previously remanded by the Board in March 2015 for additional development.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

It is contended that the Veteran's obstructive sleep apnea, vertigo, and a heart disability are due to a collection of symptoms due to illness described under 38 C.F.R. § 3.317. 

A review of the record shows that the Veteran's claims for service connection were remanded in March 2015.  In April 2015, the Veteran's VA examinations were initiated, and the Veteran was sent a letter indicating the importance of reporting for his examination.  According to a Report of General Information, the Veteran contacted the VA on May 1, 2015, stating that he is not able to attend the scheduled VA examination scheduled on May 13, 2015, as he will be out of town.  He requested that his appointments be rescheduled as he will return May 19, 2015.   

There is no indication in the record that the Veteran was sent a letter regarding his newly scheduled VA examinations.  What is in the record is that on July 17, 2015, his VA examinations for a heart condition, ear condition, and sleep apnea were cancelled by Medical Administration Services, as he failed to report for the examinations.  A Supplemental Statement of the Case was issued on August 3, 2015; however, it did not indicate notifying the Veteran of his VA examinations.  It only indicated that the Veteran failed to report. 

Since there is no indication or evidence in the record indicative of the Veteran being rescheduled and notified of VA examinations, the Veteran should be given an opportunity to be examined and a determination made as to the etiology of his obstructive sleep apnea, vertigo, and a heart disability prior to final adjudication of the claims.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any new treatment records, VA or non-VA, that may have come into existence since the time the claims file was last updated by AOJ.

2. Following completion of the above, schedule the Veteran for appropriate VA examination to determine the nature and etiology of his obstructive sleep apnea. The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether there is clear and unmistakable evidence that the Veteran's pre-existing obstructive sleep apnea was not aggravated beyond the natural progress of the disorder by his active service from June 2002 to October 2002 or from January 2003 to August 2003. 

In other words, please determine whether there is clear and unmistakable evidence that there was no increase in severity of obstructive sleep apnea during these periods of service or there is clear and unmistakable evidence that any increase in disability was due to the natural progress of the pre-existing obstructive sleep apnea. 

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.  If the Veteran fails to report for the examination, the examiner should be asked to provide answers/opinions to the above, to the best of his/her abilities, based on the evidence contained in the claims folder.

3. Following completion of the development requested in paragraph 1, above, schedule the Veteran for appropriate examination to determine the etiology of his vertigo. The claims file and a copy of this remand must be provided to the examiner for review. All appropriate testing should be conducted. The Veteran should be asked to provide a complete medical history, if possible. 

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's benign paroxysmal positional vertigo was manifest in service or otherwise is related causally to active service.  If any symptom is not due to a specific diagnosed disease entity, the examiner should provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service.

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.  If the Veteran fails to report for the examination, the examiner should be asked to provide answers/opinions to the above, to the best of his/her abilities, based on the evidence contained in the claims folder.

4. Following completion of the development requested in paragraph 1, above, schedule the Veteran for appropriate VA examination to address the current nature and etiology of a heart disability. The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted. The Veteran should be asked to provide a complete medical history, if possible. 

The examiner should diagnose any heart disability/ies currently experienced by the Veteran, if possible. Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent probability or greater) that a heart disability, if diagnosed, was manifest in service or otherwise is related causally to active service.  If any symptom is not due to a specific diagnosed disease entity, the examiner should provide an opinion as to whether any such symptom represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service.

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.  If the Veteran fails to report for the examination, the examiner should be asked to provide answers/opinions to the above, to the best of his/her abilities, based on the evidence contained in the claims folder.

5. The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to any examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification sent to the Veteran or refusal to report notice, whichever is applicable, should be obtained by the AOJ and associated with the claims file.

6. Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If any determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

